t ccc no united_states tax_court itllinois tool works inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p acquired the assets of d and assumed certain liabilities including the contingent_liability for a patent infringement claim p was subsequently held liable for damages interest and court costs held p’s payment in satisfaction of the patent infringement liability is a cost of acquiring the assets of d and must be capitalized in the year incurred james p fuller jennifer l fuller laura k zeigler william f colgin jr and kenneth b clark for petitioner rogelio a villageliu for respondent cohen judge respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioner’s consolidated federal_income_tax for and after concessions the issue for decision is whether dollar_figure of a payment made by petitioner in satisfaction of a court judgment based on a patent infringement claim that was brought against the acquired_corporation and assumed as a contingent_liability by petitioner should be capitalized as a cost of acquisition or deducted as a business_expense unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference tllinois tool works inc petitioner is a corporation organized and existing under the laws of the state of delaware at the time of the filing of the petition petitioner’s principal_place_of_business was located in glenview illinois during petitioner and its subsidiaries filed a consolidated federal_income_tax return reported income on a calendar_year basis and used the accrual_method of accounting in the devilbiss co devilbiss was a division of champion spark plug co champion on date jerome h lemelson lemelson an inventor and engineer sent a letter to devilbiss offering to license certain patents including a patent called the patent in devilbiss secured a license from the trallfa co of norway trallfa to sell trallfa robots in north america trallfa robots are computer-controlled hydraulically actuated paint spray devices that are designed to mimic human arm and wrist motions during painting operations on date attorneys for lemelson sent a letter to devilbiss asserting that devilbiss was producing certain products in the industrial robot and manipulator field that might be infringing certain lemelson patents including the ‘431 patent on behalf of devilbiss the director of robotic operations at devilbiss wrote a reply letter to lemelson’s attorneys that denied any infringement on date devilbiss and trallfa entered into a new license agreement that gave devilbiss the right to manufacture as well as to sell trallfa robots in lemelson filed a lawsuit against the united_states of america in the u s court of claims_court of claims lawsuit alleging patent infringement for the federal government’s purchase and use of certain robots including the trallfa robot champion as owner of devilbiss entered the case as a third- party defendant during one court session the presiding judge stated that after reviewing the merits he did not believe that lemelson was likely to succeed on his patent infringement claim the parties to the court of claims lawsuit ultimately reached a settlement that required the federal government to pay dollar_figure to lemelson the federal government sought indemnification from champion on date lemelson filed a separate lawsuit against champion directly as owner of devilbiss in the u s district_court for the district of delaware the lemelson lawsuit in his petition lemelson alleged that the manufacture and sale of the trallfa robot infringed several of his patents including the ‘431 patent the lemelson lawsuit sought damages for trallfa robots that were sold prior to on date lemelson made an offer to settle the lawsuit for dollar_figure which devilbiss rejected devilbiss retained mark curran schaffer schaffer an intellectual_property attorney to represent devilbiss in the lemelson lawsuit schaffer reviewed the patents studied the patent file histories performed prior art searches and compared lemelson’s patents with the trallfa robot schaffer concluded that lemelson’s patents were not infringed by the trallfa robot and that it was unlikely that lemelson would succeed in proving infringement schaffer communicated his opinion to representatives of devilbiss larry becker becker division counsel and secretary of devilbiss at the time that the lemelson lawsuit was filed also reviewed the lemelson lawsuit although becker believed that the lemelson lawsuit was not worth anything he and his staff determined that the range of exposure would be between dollar_figure and dollar_figure prior to eagle industries inc ebeagle a company unrelated to petitioner purchased devilbiss from champion and subsequently incorporated devilbiss under the laws of the state of delaware as a wholly owned subsidiary of eagle in petitioner entered into a purchase agreement to acquire certain assets relating to the industrial and commercial business operations of devilbiss petitioner agreed to pay dollar_figure million for the assets and an additional dollar_figure million for a covenant_not_to_compete the purchase agreement specified that at closing the buyer assumed certain liabilities of the seller and in part states at the closing buyer shall assume a the liabilities associated with the companies whose stock is being purchased hereunder b the liabilities to the extent of the amounts actually reserved for or that are specifically noted on the date balance_sheet and the supporting documentation thereto c those liabilities to the extent specifically provided for in this agreement or to the extent disclosed on the schedules or exhibits to this agreement closing was to occur after petitioner completed a due diligence review and other specified events the purchase agreement disclosed that devilbiss had created a dollar_figure reserve for pending patent liability claims and legal fees expected to be incurred in litigating the lemelson lawsuit after the price was set for the acquisition and during the due diligence period devilbiss made disclosure to petitioner of pending lawsuits including the lemelson lawsuit devilbiss provided to petitioner a schedule containing the following entry cdca state date claim amt lemelson jerome v champion de open action patent infringement claim - robot apparatus comments latest settlement demand is dollar_figure further discovery and trial pending during the due diligence period becker expressed his opinion to representatives of petitioner that he did not believe that the lemelson lawsuit was worth anything although champion remained the named defendant in the lemelson lawsuit petitioner became the party in interest after petitioner acquired the assets of devilbiss during the due diligence period representatives of petitioner including gary f anton anton petitioner’s director of audits thomas buckman buckman petitioner’s vice president of patents and technology and john patrick o’brien o’brien petitioner’s group technology counsel also studied the patents and formed the conclusion that the lemelson lawsuit would most likely result in no liability exposure anton was the lead on-site due diligence person for petitioner’s acquisition of the devilbiss assets and buckman and o’brien were attorneys and members of the patent bar the representatives of petitioner estimated that legal fees of approximately dollar_figure would be incurred to defend the lawsuit the worst case scenario that was contemplated by petitioner’s representatives was that petitioner could incur a liability of between dollar_figure million and dollar_figure million however they concluded that the likelihood of this exposure wass somewhere between zero and percent they believed that there was a to 99-percent chance that petitioner would prevail in the patent infringement claim the reserve for the lemelson lawsuit in the course of the acquisition was eventually set at dollar_figure at the conclusion of the due diligence review the purchase_price of the devilbiss assets was adjusted from dollar_figure million to dollar_figure million petitioner and devilbiss considered the pending lemelson lawsuit but the lawsuit liability did not affect the adjustment in the purchase_price the acquisition closed on date after the acquisition petitioner assumed the defense of the lemelson lawsuit in the district_court in on date the jury returned a verdict against champion and thus against petitioner as the party in interest finding that champion had willfully infringed the ‘431 patent that was owned by lemelson the jury awarded damages of dollar_figure for patent infringement and dollar_figure for prejudgment_interest the district_court doubled the dollar_figure damage award for patent infringement due to the jury’s finding of willful infringement the finding of willfulness was based in part on the failure of champion and on the failure of petitioner as the party in interest to secure an authoritative opinion on whether the trallfa robot violated the ‘431 patent until months before trial petitioner appealed the judgment of the district_court to the u s court_of_appeals_for_the_federal_circuit on date the court_of_appeals affirmed without published opinion the decision of the district_court lemelson v champion spark plug co 975_f2d_869 fed cir in after all appeals were exhausted petitioner paid the judgment including accumulated interest of dollar_figure the dollar_figure judgment included the damages and prejudgment_interest totaling dollar_figure that were awarded by the district_court postjudgment interest of dollar_figure and court costs of dollar_figure opinion the portion of the dollar_figure court judgment that is in issue is dollar_figure because petitioner capitalized dollar_figure million in its tax_return respondent conceded an allowance of dollar_figure for postacquisition interest_expense and respondent conceded a reduction of dollar_figure for the disposal of acquisition assets we must decide whether the dollar_figure in dispute should be capitalized as a cost of acquisition or deducted as a business_expense sec_162 provides a deduction for a taxpayer when an expenditure is an expense an ordinary_expense a necessary expense incurred during the taxable_year and made to carry on a trade_or_business 403_us_345 an expenditure is a necessary expense when it is appropriate or helpful to the development of a taxpayer’s business 383_us_687 an expenditure is an ordinary_expense when it is normal usual or customary in the type of business involved 308_us_488 petitioner bears the burden of proving entitlement to the claimed deduction rule a 503_us_79 no current deduction is allowed for a capital_expenditure see sec_263 sec_1_263_a_-2 income_tax regs -- - includes as examples of capital expenditures the cost of acquisition of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year emphasis added generally the payment of a liability of a preceding owner of property by the person acquiring such property whether or not such liability was fixed or contingent at the time such property was acquired is not an ordinary and necessary business_expense 708_f2d_1254 7th cir affg 77_tc_1134 483_f2d_209 9th cir vacating and remanding tcmemo_1970_41 418_f2d_589 5th cir m buten sons inc v commissioner tcmemo_1972_44 instead payment of such a liability is capitalized and added to the basis of the acquired property petitioner contends that the amount of the payment that was made in satisfaction of the lemelson lawsuit should not be added to the cost_basis of the property that was acquired in the asset acquisition from devilbiss because the payment was highly speculative and unexpected at the time of purchase petitioner relies on the tax court’s decision in pac transp co v commissioner tcmemo_1970_41 vacated and remanded 483_f2d_209 9th cir petitioner’s alternative arguments are a payment in satisfaction of an assumed liability which would have been a deductible expense if it had been paid_by devilbiss the acquired_corporation retains its deductible character when petitioner the acquiring_corporation becomes the party in interest and as a result of petitioner’s efforts in defending the lemelson lawsuit the final judgment amount that petitioner paid was an ordinary and necessary business_expense that was directly connected to the business operations in support of these alternative arguments petitioner relies on 196_f3d_866 7th cir affg 111_tc_256 respondent maintains that the assets that petitioner received in exchange for the sales_price which included the assumed_liabilities produced a substantial benefit to petitioner in future years as the assets were used in petitioner’s business respondent maintains that the lemelson lawsuit was a contingent_liability of devilbiss that was assumed in full by petitioner as consideration for the acquired assets of devilbiss therefore respondent contends regardless of whether the final amount of the liability was unexpected or remote at the time of acquisition the total sum of the payment for the assumed contingent_liability must be added to the cost_basis of the property that was acquired in the asset acquisition respondent relies on the court_of_appeals for the ninth circuit’s decision in 483_f2d_209 9th cir vacating and remanding tcmemo_1970_41 respondent also relies on 77_tc_1134 affd 708_f2d_1254 7th cir in which a taxpayer expressly assumed the obligation to make pension payments to the widow of a corporate officer for her life as part of the purchase of the assets and liabilities of a corporation prior to the acquisition of the corporation by the taxpayer the corporation made the pension payments and deducted the payments as ordinary and necessary business_expenses upon acquisition the taxpayer continued to make the pension payments to the widow and claimed a deduction for the amount of the pension payments this court stated it is well settled that the payment of an obligation of a preceding owner of property by the person acquiring such property whether or not such obligation was fixed contingent or even known at the time such property was acquired is not an ordinary and necessary business_expense rather when paid such payment is a capital_expenditure which becomes part of the cost_basis of the acquired property such is the result irrespective of what would have been the tax character of the payment to the prior owner 418_f2d_589 5th cir 181_f2d_538 5th cir affg on this issue a memorandum opinion of this court 165_f2d_588 5th cir affg on this issue a memorandum opinion of this court 153_f2d_323 8th cir affg a memorandum opinion of this court x id pincite8 on appeal the court_of_appeals for the seventh circuit dismissed the taxpayer’s argument that a contingent_liability that was insusceptible of present valuation at the time of the acquisition could not be capitalized as a cost of acquisition the court_of_appeals held that when the actual amount of the contingent_liability is known the amount can be added to the cost_basis of the purchased property 708_f2d_1254 7th cir affg 77_tc_1134 we conclude that david r webb co not nahey v commissioner supra is applicable to the facts in this case in nahey the issue was whether proceeds of litigation prosecuted to judgment were taxed as capital_gains or ordinary_income the court_of_appeals held that the proceeds were ordinary_income to the buyer of the corporation that had initially held the legal claim for lost corporate income in that context the court noted that the character of income did not change as a result of the acquisition stating that what was transferred as part of a corporate acquisition was an asset that yields ordinary_income nahey v commissioner supra pincite we are not persuaded by petitioner's attempt to extend this rationale to the present case in contravention of the consistently applied rule that payment of liabilities assumed as part of an acquisition must be capitalized because we believe that david r webb co is the controlling authority in this case we need not decide the dispute between the parties over the status of pac transp co v commissioner supra we note however that the court_of_appeals in reversing our decision relied on two supreme court cases 397_us_572 and 397_us_580 decided after our memorandum opinion was released in settling on a final price for the devilbiss industrial and commercial assets the possibility of incurring a liability on the patent infringement claim in the lemelson lawsuit was considered by both petitioner and devilbiss devilbiss as seller disclosed the patent infringement claim that arose from its activities to petitioner during the due diligence period petitioner as buyer was aware of the lemelson lawsuit and expressly assumed the contingent_liability as part of the acquisition agreement both petitioner and devilbiss contemplated the possible exposure that might result from the lemelson lawsuit and sought the opinion of their corporate officers although the liability did not affect the negotiations or the final established purchase_price the assumed liability of the lemelson lawsuit transferred to petitioner pursuant to the purchase agreement -- - the lemelson lawsuit like the contingent_liability in david r webb co v commissioner supra was a contingent_liability that petitioner was aware of prior to the acquisition of assets and liabilities from devilbiss and that petitioner expressly assumed in the purchase agreement additionally the status of the lemelson lawsuit was considered in determining the final purchase_price and petitioner created a reserve for the liability arising from the patent infringement claim following david r webb co we conclude that petitioner’s payment of the court judgment which was an obligation of devilbiss and acquired by petitioner whether or not such obligation was fixed contingent or even known at the time such property was acquired was not an ordinary and necessary business_expense such payment is a capital_expenditure that becomes part of the cost_basis of the acquired property regardless of what would have been the tax character of the payment to the prior owner see david r webb co v commissioner t c pincite- see also 102_tc_406 holding that the time at which a contingent_liability that is assumed in an asset acquisition is to be capitalized occurs when the expense is incurred we have considered all of the remaining arguments that have been made by the parties for a result contrary to that expressed -- - herein and to the extent not discussed above they are irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
